Citation Nr: 0310893	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-18 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1950 to 
December 1955.  He died on March [redacted], 1998.  The appellant in 
this matter is the veteran's widow.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision entered in 
April 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut, denying as not 
well grounded the appellant's claims of entitlement to 
service connection for the cause of the veteran's death and 
dependency and indemnity compensation (DIC) under 38 U.S.C.A. 
§ 1318.  In April 2000, the Board remanded the § 1318 matter 
to the RO for certain procedural and evidentiary development.  
In August 2001, the Board and all ROs suspended the 
adjudication of claims for DIC benefits under § 1318, and 
this stay was lifted, in large part, by action of the United 
States Court of Appeals for the Federal Circuit in National 
Organization of Veterans' Advocates v. Secretary of Veterans 
Affairs, 314 F.3d 1373 (Fed. Cir 2003).  

The appellant filed a claim for accrued benefits in March 
1998 and in her VA Form 9, Appeal to the Board of Veterans' 
Appeals, she referenced a contention that, if a 100 percent 
schedular evaluation was not assignable for PTSD during the 
10-year period prior to the veteran's death, then at least a 
50 percent rating was for assignment during that time frame.  
Her claim for accrued benefits has not to date been initially 
adjudicated, and it is therefore referred to the RO for 
initial consideration.


REMAND

During the pendency of this appeal, changes to the legal 
authority governing the disposition of each claim at issue 
have been effectuated.  Specifically, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined and expanded the obligations of VA 
with respect to its duty to assist, and superseded the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  As well, changes to the Code of Federal 
Regulations were made in response to the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  The record does not 
reflect that the appellant was made aware of the changes 
brought about by passage of the VCAA and further action in 
this regard is required.  

Pertaining specifically to the claim for DIC under § 1318, it 
is noted that, in January 2000, VA amended 38 C.F.R. § 3.22 
(the implementing regulation for 38 U.S.C. § 1318) to 
restrict the award of DIC benefits to cases where the 
veteran, during his or her lifetime, had established a right 
to receive total service-connected disability compensation 
for the period of time required by 38 U.S.C. § 1318, or would 
have established such right but for clear and unmistakable 
error (CUE) in the adjudication of a claim or claims.  65 
Fed. Reg. 3388 (Jan. 21, 2000).  The regulation, as amended, 
specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome was 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 
38 U.S.C.A. § 1311(a)(2).  See 67 Fed. Reg. 16309-16317 
(April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), after reviewing its holding in NOVA I, the Federal 
Circuit acknowledged that VA had determined that the two 
statutes at issue should be interpreted in the same way and 
had amended 38 C.F.R. § 20.1106 to provide that claims under 
section 1311(a)(2), like claims under 1318, will be decided 
taking into regard prior determinations issued during the 
veteran's lifetime.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening-"hypothetical 
entitlement" claims.  The Federal Circuit held that, 
although VA could construe the language of the two statutory 
sections to foreclose the reopening of all total disability 
claims filed during the veteran's lifetime except for CUE 
claims, VA did not address why other grounds for reopening 
closed proceedings (in addition to CUE) should not also be 
allowed.  

The Federal Circuit remanded the case for VA to explicitly 
consider the various interpretations of sections 1311 and 
1318 concerning the issue of reopening, and to make a 
rational selection among the alternatives with supporting 
explanation.  The Federal Circuit revised the stay order 
imposed in NOVA I, directing VA to process all DIC claims, 
including "hypothetical entitlement" claims, except for 
claims under 38 U.S.C. §§ 1311(a)(2) and 1318 where a 
survivor seeks to reopen a claim on the grounds of new and 
material evidence, pending further rulemaking proceedings.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims held that 
when "the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to [the] appellant should...apply unless Congress provided 
otherwise or permitted the Secretary ... to do otherwise and 
the Secretary did so."  In light of changes made, the RO must 
be afforded the opportunity to determine initially whether 
the law in effect as of the date of filing of the appellant's 
DIC claim in March 1998 or that in effect subsequently is 
more favorable.  

Lastly, further evidentiary development of the evidence is 
found to be in order, based on an allegation advanced by the 
appellant that the veteran suffered an extreme anxiety or 
panic attack at the time of his entry into the emergency 
room, leading to his terminal hospital admission in March 
1998.  Because of breathing difficulties, attending medical 
personnel were reportedly unable at that time to administer 
psychotropic medications, and the appellant further contends 
that the veteran's status deteriorated considerably more fast 
as a result of the inability to utilize medications which 
would have calmed the veteran and eased his respiratory 
distress.  While it is noted that a discharge summary 
regarding the terminal hospitalization is of record, records 
of emergency room care and complete clinical files from the 
terminal hospitalization are not.  Retrieval of such records 
is needed.

Based on the foregoing, further development actions are found 
to be in order.  Accordingly, this matter is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims files 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issues of the 
appellant's entitlement to service 
connection for the cause of the veteran's 
death and DIC under 38 U.S.C.A. § 1318.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), as well as the implementing 
regulations, are fully complied with and 
satisfied.  This includes notifying the 
appellant in writing of what evidence, if 
any, will be obtained by her and what 
evidence, if any, will be retrieved by 
VA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).

2.  By the same letter, the RO should 
also advise the appellant of the evidence 
needed to substantiate her claims for 
entitlement to service connection for the 
cause of the veteran's death and DIC 
under 38 U.S.C.A. § 1318.  She should 
also be instructed of her right to submit 
any additional argument and/or evidence 
in support of such claims.  That evidence 
may be of a lay or medical variety, 
including but not limited to records or 
opinions from medical professionals 
denoting the role of service-connected 
disability in causing or contributing 
materially to the veteran's death and/or 
identifying "hypothetical entitlement" 
of the veteran to a total disability 
rating for compensation, either 
schedularly or by individual 
unemployability, during the 10-year 
period prior to the veteran's death.  

3.  The RO should obtain the records of 
the veteran's hospital admission on May 
23, 1997, at the VA Medical Center in 
West Haven, Connecticut, in addition to 
complete clinical records regarding 
emergency room care in March 1998, and 
the terminal period of hospitalization 
that followed at the West Haven VA 
Medical Center from March 7 to [redacted], 1998.  
Once obtained, such records should be 
made a part of the claims folder.  

4.  Upon the completion of the foregoing, 
the RO should readjudicate each of the 
issues in question, determining initially 
which applicable laws and regulations in 
effect since the filing of such claims in 
March 1998 are more favorable to the 
appellant and then applying same to the 
facts presented.  If any benefit sought 
on appeal continues to be denied, the 
appellant must be provided with a 
supplemental statement of the case citing 
all pertinent evidence and dispositive 
legal authority.  Full compliance with 
the provisions of Charles, supra, is 
mandatory.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  The law requires full compliance 
with all orders in this remand.  



Stegall v. West, 11 Vet. App. 268 (1998).  No inference 
should be drawn regarding the final disposition of the claims 
in question as a result of this action.  




	                     
______________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



 



